


109 HR 5645 IH: To direct the Director of the Federal Emergency

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5645
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Director of the Federal Emergency
		  Management Agency to convey an easement to St. Louis County, Missouri, for the
		  construction, operation, and maintenance of a road in Lemay,
		  Missouri.
	
	
		1.Conveyance of
			 easement
			(a)ConveyanceNot later than September 1, 2006, the
			 Director of the Federal Emergency Management Agency shall convey to St. Louis
			 County, Missouri, without consideration, an irrevocable and perpetual easement
			 over the property described in subsection (b) for use in the construction,
			 operation, and maintenance of a road in Lemay, Missouri.
			(b)Property
			 descriptionThe easement to be conveyed under subsection (a)
			 shall apply with respect to approximately 0.45 acres and 520 linear feet and is
			 the route identified as the “FEMA” route in the document entitled Lemay
			 Connector Road for Long-Term Recovery, Recreational Enhancements, &
			 Community, & Economic Development, dated June 1, 2006, on file with
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives.
			
